Citation Nr: 0328241	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a psychiatric disorder, to include bipolar 
disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from April 1989 to February 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which declined to find that new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disorder, including bipolar disorder and 
schizophrenia.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
schizophrenia in a May 1993 rating decision.  The veteran was 
notified of this rating decision and of his appellate rights, 
but did not appeal the denial.

2.  Evidence submitted since the time of the RO's May 1993 
rating decision denying service connection for schizophrenia 
bears directly and substantially upon the issue at hand, is 
not duplicative or cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision denying entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  The evidence submitted subsequent to the May 1993 rating 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for 
schizophrenia have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1993, the RO denied service connection for 
schizophrenia, finding that the condition had pre-existed the 
veteran's period of active service and was not aggravated by 
service.  The veteran was given notice of this decision, but 
did not appeal.  As such, the RO's May 1993 rating decision 
became final.  See  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

In May 1999, the veteran submitted an application for VA 
benefits, requesting that his claim of entitlement to service 
connection for a psychiatric disorder be reopened.  Despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

With these considerations, the Board must consider whether 
the evidence submitted and/or obtained since the May 1993 
final rating decision is both new and material.  It is noted 
that the credibility of new evidence is to be presumed when 
determining whether a claim should be reopened.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1993 rating 
decision was the veteran's service medical records containing 
a finding that schizophrenia pre-existed military service.  
There was, however, no medical opinion of record as to 
whether the pre-existing psychiatric disorder was aggravated 
by service.

The veteran requested that his claim be reopened in May 1999.  
In June 1999, he submitted six statements from childhood 
friends, neighbors, and a former babysitter, all of whom had 
known him both prior to service and subsequent thereto.  Each 
statement reflects the opinion that the veteran was an 
energetic, nice young man prior to service and quite a 
different person upon his return from service, being 
withdrawn and unable to converse with ease following service.  
In December 1999, the veteran submitted copies of his grade 
school and high school records which do not reflect any 
mental illness.  And, in June 2003, the veteran submitted a 
medical opinion reflecting the possibility that his current 
psychiatric disorder began during service.  Specifically, the 
veteran's private treating psychiatrist and therapist opined 
that the veteran's service life could have been a 
precipitating factor in the development of his schizophrenia 
as onset of that disability generally occurs in a male's 
early twenties.  Additionally, the veteran testified at a 
video conference before the Board in June 2003 that his 
mental illness began during service.

Given the evidence of record, the Board finds that the newly 
submitted evidence is both new and material and the claim of 
entitlement to service connection for schizophrenia should be 
reopened and reviewed on the merits.  Specifically, the newly 
submitted lay statements show that the veteran did not 
exhibit signs of mental illness prior to service, his school 
records do not show any evidence of mental illness prior to 
service, and the medical opinion raises the possibility that 
the currently diagnosed mental illness did, in fact, begin 
during service.  Thus, because this evidence tends to show 
that the veteran did not have a mental illness prior to 
service, but rather developed a psychiatric disorder during 
service, such evidence is deemed to be so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  As such, the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder and schizophrenia, is reopened.




ORDER 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder and schizophrenia, is reopened.


REMAND

The evidence of record shows that the veteran filed his most 
recent claim for VA compensation benefits in May 1999.  
During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] (the VCAA) was signed into legislation.  
The VCAA redefined the obligations of VA with respect to its 
duty to notify a claimant of his rights and responsibilities 
in substantiating a claim and the obligations of VA with 
respect to its duty to assist a claimant in the development 
of a claim.  Additionally, judicial precedent requires that 
VA advise a claimant not only of his own responsibilities 
with respect to gathering evidence, but of VA's 
responsibilities in obtaining specific evidence on behalf of 
a claimant.  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the RO supplied the veteran with a 
copy of updated regulations in a November 2002 supplemental 
statement of the case, it has at no time specifically advised 
the veteran of his rights and responsibilities under the 
VCAA.  Therefore, considering the procedural outline as set 
forth in the VCAA in conjunction with the veteran's claims 
folder, the Board finds that it must remand this matter to 
the RO to ensure that the veteran is given proper notice of 
his rights and responsibilities under the VCAA, advised of 
the specific evidence needed to substantiate his claim, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.

Additionally, the Board finds, after a complete review of the 
record, that the medical record is insufficient upon which to 
render a decision on the merits.  Specifically, there is no 
medical opinion of record which states whether it is at least 
as likely as not that the veteran's current disability began 
during service, nor is there a medical opinion of record 
which speaks directly to whether the veteran's exacerbation 
of mental illness during service caused an increase in 
disability beyond the natural progression of any pre-existing 
disability experienced by the veteran upon his induction into 
service.  As such, this matter must be remanded for further 
development.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate his claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The veteran should be afforded a 
psychiatric examination to determine 
if the criteria for the diagnosis of a 
psychiatric disability have been met 
and, if so, whether it is at least as 
likely as not that any currently 
diagnosed disability had its origin as 
a result of the veteran's period of 
active service.  The examiner should 
be specifically requested to comment 
on the veteran's assertions that he 
first began having hallucinations 
during service due to the stresses of 
service life.  The examiner should 
also be requested to state whether any 
exacerbation of mental illness during 
service may have caused an increase in 
disability beyond the natural 
progression of a pre-existing 
disability experienced by the veteran 
upon his induction into service.  All 
opinions rendered should be supported 
by complete rationale and the examiner 
should comment on his review of the 
veteran's treatment records during 
service.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



